     Case 3:18-cv-01292-JLS-KSC Document 122 Filed 12/08/20 PageID.6184 Page 1 of 2



1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11     NATIONAL CASUALTY COMPANY,                             Case No.: 18-CV-1292 JLS (KSC)
12                                           Plaintiff,
                                                              ORDER GRANTING NATIONAL
13     v.                                                     STRENGTH AND CONDITIONING
                                                              ASSOCIATION’S UNOPPOSED
14     NATIONAL STRENGTH AND
                                                              SECOND MOTION TO EXTEND
       CONDITIONING ASSOCIATION,
15                                                            STAY OF CASE FOR MEDIATION
                                          Defendant.          OF CROSSFIT LITIGATION AND
16
                                                              INSURANCE MATTERS
17     NATIONAL STRENGTH AND
       CONDITIONING ASSOCIATION,                              (ECF Nos. 119, 121)
18
                                  Counter-Claimant,
19
20     v.

21     NATIONAL CASUALTY COMPANY,
22                              Counter-Defendant.
23
24           Presently before the Court is the Unopposed Second Motion to Extend Stay of Case
25    for Mediation of CrossFit Litigation and Insurance Matters (“Mot.,” ECF No. 121)1 filed
26
27
      1
28     Defendant and Counter-Claimant National Strength and Conditioning Association first filed this Motion
      on December 4, 2020, see ECF No. 119, but withdrew the Motion on December 7, 2020, in order to re-

                                                          1
                                                                                        18-CV-1292 JLS (KSC)
     Case 3:18-cv-01292-JLS-KSC Document 122 Filed 12/08/20 PageID.6185 Page 2 of 2



1     by Defendant and Counter-Claimant National Strength and Conditioning Association
2     (“NSCA”). NSCA reports that, “[d]espite the diligent efforts by the mediators and parties,
3     the mediation and efforts to settle these matters are continuing due to the complex issues
4     involved.” Id. at 1. NSCA therefore requests that the Court “extend[] the stay of this case
5     to a date certain on or after February 5, 2021, to permit completion of the substantial
6     ongoing mediation activities.” Id. at 5. Plaintiff and Counter-Defendant National Casualty
7     Company does not oppose the Motion. See id.
8           Good cause appearing, the Court GRANTS the Motion (ECF No. 121) and
9     EXTENDS the stay of this action through February 5, 2021. The Parties SHALL FILE a
10    joint status report on or before February 12, 2021, apprising the Court of the status of the
11    mediation and this action.
12          IT IS SO ORDERED.
13    Dated: December 8, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28    file it using the proper CM/ECF account, see ECF No. 120. Accordingly, the Court DENIES AS MOOT
      the original, withdrawn Motion (ECF No. 119).

                                                     2
                                                                                  18-CV-1292 JLS (KSC)
